Citation Nr: 1422761	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for status post left hip arthroplasty, previously rated as residuals of stress fracture left hip with degenerative arthritis, previously rated with osteoarthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of stress fracture right hip with degenerative arthritis, previously rated as osteoarthritis with shortening of the leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  
The most recent VA examinations in connection with the Veteran's service-connected left and right hip disabilities were conducted in August 2010.  The Veteran has reported that his disabilities have increased in severity since that time.  In particular, he has reported that he experiences constant, "moderately severe" left hip pain, which is commensurate with a 50 percent rating under Diagnostic Code5054, and constant, severe right hip pain, due to the fact that his right leg is now shorter than the other.  He also argues that as he is already in receipt of the highest rating available under Diagnostic Code 5253 for his right hip disability, he should be granted an extraschedular rating for this disability.  See May 2011 VA Form 9 and May 2014 Appellant's Brief.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the amount of time that has elapsed since the Veteran's last VA examinations and his claims of increased symptomatology, new VA examinations are warranted to determine the current severity of his left and right hip disabilities.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that the claims file and Virtual VA e-folder are negative for 
any medical records, either VA or private, dated since December 2010 showing treatment for the Veteran's left and right hip disabilities.  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his left and right hip disabilities since his last VA examination in August 2010.  After securing any necessary releases, obtain those records identified by the Veteran.  

The RO should also obtain any outstanding VA medical records.
2.  Following completion of the above, schedule the Veteran for appropriate VA orthopedic and neurological examinations to evaluate the current severity of his service-connected left and right hip disabilities.  An examination by a single examiner is permissible if all orthopedic and neurological symptoms are assessed.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  

The examiner(s) should identify all current manifestations of the Veteran's service-connected left and right hip disabilities.

Any indicated studies, including X-ray studies should be performed.

The examiner(s) should also conduct range of motion testing of the left hip and right hip (expressed in degrees).  The examiner(s) should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left or right hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any additional functional loss in terms of additional degrees of limited motion. 

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues on appeal, including consideration of whether referral for extraschedular consideration for the service-connected right hip disability is warranted.  38 C.F.R. § 3.321(b) (1) (2013).  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

